Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an information handling system to wirelessly transmit and receive data comprising: a base chassis including a processor, a memory, and a wireless adapter; a metal C-cover of the base chassis to house a speaker grill, the speaker grill covering a speaker to emit audio waves; the speaker grill formed within the C-cover, the speaker grill comprising: a slot formed around a portion of a perimeter of the speaker grill that physically separates the portion of the speaker grill as a peninsula in the C-cover; a millimeter wave antenna element coupled to a back side of the speaker grill; and a sub-6 GHz antenna element to transmit via the slot formed around the portion of the perimeter of the speaker grill; wherein the speaker grill has a mesh pattern of grill openings sized to be transparent to millimeter wave frequencies emitted by the millimeter wave antenna element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ramasamy et al (US 10,862,190) teach an information handling system to wirelessly transmit and receive data comprising: a base chassis including a processor, a memory, and a wireless adapter; a metal C-cover of the base chassis to house a speaker grill, the speaker grill covering a speaker to emit audio waves; the speaker grill formed within the C-cover.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845